Order of the County Court of Westchester county setting aside the jury’s verdict in favor of the plaintiff and directing the dismissal of the complaint, and the judgment entered thereon, in an action to recover damages for personal injuries sustained by the plaintiff by falling on an accumulation of ice while traversing a walk on the defendant’s grounds for the purpose of delivering provisions to the defendant, reversed on the law, with costs, motion denied, verdict reinstated, and judgment directed to be entered thereon, with costs. On the proof, the jury was justified in finding that the defendant allowed water to accumulate in a depression in the walk as the result of an overflow from a defective leader on an adjacent building, which water froze and, at the time of the accident, was covered with a light fall of snow. (Kruger v. Huguenot Trust Co., 246 App. Div. 761; Klepper v. Seymour House Corp., 246 M. Y. 85; Tremblay v. Harmony Mills, 171 id. 598; Powers v. Village of Moravia, 123 App. Div. 191; Kopper v. City of Yonkers, 110 id. 747.) The obligation of the owner of a private way to one lawfully using it is the same as that owed to one using a public highway. (45 C. J. pp. 857, 858.) (See, also, Danforth v. Durell, 8 Allen [Mass.], 242.) On the theory of the ease the trial court was justified in refusing the defendant’s requests to charge. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.